Citation Nr: 1624386	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disability, to include PTSD. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981 and from February 1982 to March 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows diagnoses of PTSD, alcohol dependence, depression, and anxiety, the Board has re-characterized the issue as shown on the title page.

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable, and his reported functional loss does not present an exceptional disability picture.

2. In an April 2009 Board decision, service connection for PTSD was denied.  The Veteran did not perfect an appeal from this denial.

3. Additional evidence received since the April 2009 Board decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The April 2009 Board decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

3. Evidence received since the April 2009 Board decision is new and material to the service connection claim for an acquired psychiatric disability, to include PTSD, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD.  Therefore, no further development under the Veterans Claims Assistance Act of 2000 (VCAA) is required with respect to the claim to reopen.  With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.

In regards to the Veteran's claim for a compensable disability rating for bilateral hearing loss, VA's duty to notify was satisfied by letters in June 2015 and November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in January 2014.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Although the Veteran's representative asserts in a January 2016 substantive appeal that a new, adequate VA examination is necessary to determine the Veteran's current severity, the Board disagrees.  There has been no allegations of worsening from the Veteran himself that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  Here, the representative merely asked for another examination without any reasons as to why another exam is needed.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  The last examination report from 2014 was thorough and provided the information needed to rate the hearing loss.  Again, there is no allegation from the Veteran that his hearing has worsened since that examination, nor did the representative give any reasons as to why another exam is needed.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned rating.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the discrimination percentage based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired efficiency (I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  For example, with the percentage of discrimination of 70 and an average puretone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure is followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 C.F.R. § 4.85, Diagnostic Code 6100.

A September 2012 VA audiological case history and evaluation notes the Veteran reported he asked "for repetition" and for the television to be louder than others liked.  He also had trouble on the telephone.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
25
25
45
50
36.25
LEFT
30
20
45
50
36.25

The Veteran's speech discrimination using the Maryland CNC word test was found to be 100 in the right ear and 92 in the left ear.  The record notes audiometric testing revealed borderline normal hearing to 2000 Hz and sharply notching to a moderate high frequency sensorineural hearing loss centered over 4000 Hz bilaterally.  Word recognition was excellent bilaterally, each at normal conversation levels.   

The Veteran was afforded a VA audiological examination in January 2014.  The Veteran reported he had a hard time carrying on conversations, he stopped going to plays, and did not go to gatherings or meet people for fear of not hearing/understanding them.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ





1000
2000
3000
4000
Avg
RIGHT
30
25
50
55
40
LEFT
35
25
50
60
42.5

The Veteran's speech discrimination using the Maryland CNC word test was found to be 100 in the right ear and 96 in the left ear.  The examiner found the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz in both ears.  (See Virtual VA, Capri, 1/28/14). 

Application of the September 2012 VA audiological evaluation and the January 2014 VA audiological testing score to the specific provisions in 38 C.F.R. §§ 4.85, 4.86, result in a non-compensable rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for each ear for both evaluations, which results in level I hearing impairment.  Upon mechanical application of these values into Table VII, the result is a noncompensable rating.  Thus, the Veteran's bilateral hearing loss warrants a noncompensable rating. 

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his bilateral hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In summary, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable disability rating for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III. New and Material Evidence

The Veteran asserts he has an acquired psychiatric disorder related to service.  In June 2005, the Veteran filed a claim for service connection for PTSD.  The claim was denied in a March 2006 rating decision, which found the medical evidence was insufficient to confirm a link between current symptoms and an in-service stressor.  An April 2009 Board decision affirmed the March 2006 rating, finding "the Veteran's description of a personal assault in service is inconsistent, not credible and unsupported by any corroborating evidence, providing highly probative evidence against his claim."  The April 2009 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for an acquired psychiatric disability regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material for the Veteran's claim for an acquired psychiatric disorder, it has to show that the condition either occurred in or was caused by service or evidence the claimed condition existed.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

One piece of evidence submitted subsequent to the April 2009 Board decision in support of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder includes a June 2011 email exchange between the Veteran and E.N. in which the Veteran states:

I was trying to get ahold of you guys in reference to the big brawl in Baumholder at Christmas time.  Rob was in the midst of a bunch of black soldier and caled [sic] me over to help him.  I did and got my front tooth knocked out along with my ribs punched in and some bruises and such.  The event escelated [sic] thru the battery and I was getting a lot of crap from the black soldiers down range and they transferred me. 

In reply, E.N. notes:

Oh I do remember that, he was wearing a yellow shirt and he had to change his shirt or something like that??  That was before I got over there, Me and Rob had a VW bus with Yosemite Sam painted on it.  And wasn't there another big fight at one of the Hail and Farewells where one of those Sgt's got all rowdy and broke a beer bottle when we were all leaving to go to our house, and I thought it was you and me standing up next to the wall and the guy came beside me and you and he hit the two beer's [sic] I had in my hands and the beer went up and came down on my head and your jacket, wasn't that you?  And then those same black guys and you got in a fight behind the building and those guys busted your eardrum?

As E.N.'s lay statements relate to the unestablished fact, namely corroborating the Veteran's alleged in-service stressor, the criteria for reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied. 

The service connection claim for an acquired psychiatric disorder, to include PTSD, is reopened; the appeal is granted to this extent only. 


REMAND

The Veteran contends he has PTSD as a result of his active duty service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As pertinent to the current case, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service non-combat stressors, or stressors that relate to hostile military or terroristic activity.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997); 38 C.F.R. § 3.304(f)(3)- (5).

In a January 2009 written brief, the Veteran alleges he was personally assaulted by a group of 8 to 12 black soldiers after a holiday party in 1979.  The Veteran described being slapped in the face, being kicked in the ribs and groin, and having his front tooth knocked out.  It was stated that dental treatment in December 1989 corroborates this event.  The Veteran further submitted a June 2011 email exchange between the Veteran and E.N. in which E.N. describes the Veteran being in a fight.  As such evidence corroborates that the Veteran indeed got in an altercation and the evidence of record notes the Veteran has a current diagnosis of PTSD, the Board finds a remand for a VA examination is necessary to assess whether this one corroborated stressor is enough to cause the Veteran's current PTSD. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's medical records from the Walla Walla VAMC for treatment from 2015 to the present.
 
2. Then, schedule the Veteran for a VA examination with an appropriate examiner.  The examiner should be specifically informed of the stressor that has been corroborated.  

Then, based on a review of the claims folder, the examiner is requested to offer the following opinions with full supporting rationale:

a) Does the Veteran meet the DSM criteria for PTSD and if so, what reported stressor or stressors supports such a diagnosis?  As appropriate, the examiner should discuss the in-service stressor versus pre- or post-service stressors.

b) Does the Veteran have an acquired psychiatric disability, other than PTSD, and if so is it at least as likely 
as not (50 percent or greater) that such a condition either began during or was otherwise caused by the Veteran's military service?

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


